DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/202 was considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 4-23 are directed to methods of determining or calculating at least one of an arterial compliance, an arterial distensibility, or a blood pressure of a subject, which is an abstract idea.  Claims 4-23 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 4 is as follows:
Step 1: Claim 4 is drawn to a method.
Step 2A - Prong One: Claim 4 is drawn to an abstract idea.  In particular, claim 4 recites the following limitations: 
[A1] Determining values of material characteristics of an artery including one or more material constants associated with a strain energy density function representative of a pseudo-elastic behavior of the artery;
[B1] Calculating at least one of an arterial compliance, an arterial distensibility, or a blood pressure of the subject by inputting the value for pulse wave velocity, the value for flow velocity, the value for blood density, and the values of the material characteristics of the artery into a calibrated model of a fluid-structure interaction incorporating conservation of mass and momentum for a fluid and non-linear elasticity of a structure; and 
[C1] Identifying vascular changes in the subject based on the at least one of the arterial compliance, the arterial distensibility, and the blood pressure to determine when the subject has increased cardiovascular risk. 
These elements [A1]-[C1] of claim 4 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgement, and opinion and using pen and paper. For example, a skilled artisan can calculate a material constant of the artery, input values into a mathematical model, and identify changes in the compliance, distensibility, or blood pressure. The element [C1] is a mental process because a skilled artisan is capable of mentally monitoring the compliance, distensibility, or blood pressure over time, identifying trends in the values, and analyzing the trends to assess whether the subject has increased cardiovascular risk. Additionally or alternatively, elements [A1]-[B1] are drawn to an abstract idea since they are directed to mathematical algorithms, relationships and formulas. For example, the calibrated model of a fluid-structure interaction incorporating conservation of mass and momentum for a fluid and non-linear elasticity of a structure is directed to a series of mathematical algorithms and formulas as depicted in at least ¶¶ [0020]-[0051] of the Applicant’s specification.
Step 2A - Prong Two: The judicial exceptions of claim 4 are not integrated into a practical application. The claim recites additional elements of:
[D1]: Providing a value for pulse wave velocity within an arterial segment or segments of a subject;
[E1]: Providing a value for flow velocity within the arterial segment or segments of the subject; and 
[F1]: Providing a value for blood density of the subject. 
These elements [D1]-[F1] of claim 4 do not integrate the exception into a practical application of the exception.  In particular, these elements [D1]-[F1] are merely adding insignificant extra-solution activity to the judicial exception (i.e., mere data gathering at a high level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g). 
Step 2B: Claim 4 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the elements [D1]-[F1] do not qualify as significantly more because the limitations are simply appending insignificant extra-solution activity, specified at a high level of generality, to the judicial exception, e.g., mere data gathering in conjunction with the judicial exception - see MPEP 2106.04(d) and MPEP 2106.05(g). Additionally, the elements are well-known, routine and convention for the reasons listed below. 
Element [D1] is well-known, routine and conventional, as evidenced by US 5,743,856 A (Oka) (previously cited). Oka discloses that, in a conventional method, the pulse-wave propagation velocity is measured using a pulse-wave sensor which is applied, with the help of an exclusive assisting member, to a carotid artery or a femoral artery of a living subject (Col. 23, lines 61-64), thereby indicating that providing a value for pulse wave velocity within an artery is well-known, routine and conventional.
Element [E1] is well-known, routine and convention, as evidenced by US 2002/0183629 A1 (Fitz) (previously cited). Fitz discloses that blood flow rates within arteries are also routinely determined using non-invasive techniques for example ultrasound measurements and could be used to determine a reference flow rate (¶ [0057]), thereby indicating that providing a value for flow velocity within an artery is well-known, routine and conventional.
Element [F1] is well-known, routine and convention, as evidenced by Col. 1, lines 1-5 of US 5,687,731 A (Ragozin) (previously cited); ¶ [0049] of US 2003/0095695 A1 (Arnold) (previously cited); ¶ [0069] of US 2005/0228296 A1 (Banet) (previously cited); and ¶ [0067] of US 2014/0296677 A1 (McEowen) (previously cited), all of which disclose providing a value of a blood density of a subject.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claims 5-23 depend from claim 4, and recite the same abstract idea as claim 4.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). 
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Response to Arguments
Claim Objection
	In view of the claim amendments filed 03/28/2022, the claim objections were withdrawn.

Claim Rejections – 35 U.S.C. §112(b)
	In view of the claim amendments filed 03/28/2022, the rejections under 35 U.S.C. § 112(b) were withdrawn. 

Claim Rejections – 35 U.S.C. §101
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. 
In particular, the Applicant asserts that “claims 4-23 integrates an abstract idea into a practical application and improves over previous methods of tracking vascular changes to determine increased cardiovascular risk of a subject”. This argument is not persuasive. First, the claimed limitation of “identifying vascular changes in the subject based on the at least one of the arterial compliance, the arterial distensibility and the blood pressure to determine when the subject has cardiovascular risk” is a mental process because a skilled artisan is capable of mentally monitoring the compliance, distensibility, or blood pressure over time, identifying trends in the values, and analyzing the trends to assess whether the subject has increased cardiovascular risk. Therefore, the above limitation does not integrate the abstract idea into a practical application.
Additionally, MPEP 2106.04(d)(I) indicates that additional elements which have integrated an exception into a practical application include: 
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
	However, the recitation of “identifying vascular changes in the subject based on the at least one of the arterial compliance, the arterial distensibility and the blood pressure to determine when the subject has cardiovascular risk” does not fall into any one of the above categories.
Finally, the assertion that claims 4-23 “improves over previous methods of tracking vascular changes to determine increased cardiovascular risk of a subject” does not integrate the abstract ideal into a practical application. MPEP 2106.05(a)(II) states “an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology”. In this case, claims 4-23 are directed towards determining increased cardiovascular risk of a subject, which an abstract idea, and an improvement in an abstract idea is not an improvement in technology. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792